   Case 5:20-cv-00046-LGW-BWC Document 89 Filed 07/08/20 Page 1 of 35


                                                                                          FILED
                                                                               John E. Triplett, Acting Clerk
                                                                                United States District Court



            In the United States District Court                             By CAsbell at 4:45 pm, Jul 08, 2020




            for the Southern District of Georgia
                     Waycross Division

JENNER BENAVIDES, DAVID
FERNANDEZ, GERARDO ARRIAGA,
AJIT JUMAR, SCOTT JAMES, and
WINSTON BROWN,                                       No. 5:20-cv-46

     Plaintiffs/Petitioners,

     v.

PATRICK GARTLAND, THOMAS GILES,
MATTHEW T. ALBENCE, and CHAD
WOLF,

     Defendants/Respondents.

                                      ORDER

     This   matter    is     before   the    Court   on   a   second    motion            by

Plaintiffs/Petitioners         (“Petitioners”)       seeking     a     preliminary

injunction and emergency habeas relief. Petitioners are civil

detainees at the United States Immigration and Custom Enforcement

(“ICE”) Processing Center in Folkston, Georgia (the “Folkston

Facility”).   In     their    original      motion   (the     “First    Injunction

Motion”) Petitioners sought release from confinement from the

Folkston Facility based on their risk of exposure—and their unique

vulnerability to—COVID-19, a respiratory illness spread by a novel

Coronavirus. On April 18, 2020, this Court denied the First

Injunction Motion (the “April Order”) finding that habeas relief
   Case 5:20-cv-00046-LGW-BWC Document 89 Filed 07/08/20 Page 2 of 35



is not available to detainees seeking release from detention based

on claims about conditions of confinement. Instead, the Court

found, in part, that the proper vehicle for challenging unlawful

conditions of confinement is a civil rights action, such as those

brought under Bivens v. Six Unknown Named Agents, 403 U.S. 688 or

42 U.S.C. § 1983.

     On May 8, 2020, Petitioners filed an amended pleading followed

by a second Motion for Preliminary Injunction and Emergency Habeas

Relief (the “Second Injunction Motion”) whereby they again seek

release   from   the   Folkston    Facility.    In   the   alternative,

Petitioners ask for an order requiring Respondents to take certain

actions to reduce their risk of exposure to COVID-19, including,

inter alia, complying with guidelines issued by the Centers for

Disease Control and Prevention (“CDC”). The Second Injunction

Motion has been fully briefed and is ripe for review. Furthermore,

on June 9, 2020, this Court held a hearing during which the parties

were afforded an additional opportunity to present arguments to

the Court. For the reasons below, the Court finds that the Second

Injunction Motion should be DENIED.

                              BACKGROUND

     Most of the pertinent facts and procedural history are set

forth in detail in this Court’s April Order. In their amended

pleading, Petitioners added new parties as petitioners to their

Petition/Complaint. Without dissertating on the details of these


                                   2
    Case 5:20-cv-00046-LGW-BWC Document 89 Filed 07/08/20 Page 3 of 35



new Petitioners, the Court will accept as true that the new parties

are detainees at the Folkston Facility who are uniquely vulnerable

to permanent injury or death if exposed to COVID-19.1 The Primary

new and relevant facts in the Second Injunction Motion concern

allegations that Respondents are failing to adequately protect

Petitioners from COVID-19 by failing to adhere to ICE’s 2011

Performance-Based National Detention Standards (“PBNDS”) and the

CDC’s “Interim Guidance on Management of Coronavirus Disease 2019

(COVID-19)     in   Correctional    and      Detention      Facilities.”    (“CDC

Guidance”)2. Specifically, Petitioners allege that under PBNDS,

Respondents are required, inter alia, to comply with CDC Guidance

on managing the spread of COVID-19 in detention facilities. Relying

largely on Petitioners’ declarations describing conditions in the

Folkston Facility, Petitioners outline a series of ways in which

Respondents have allegedly failed to comply with CDC Guidance.

      First,   Petitioners     contend       that   CDC   Guidance   recommends

individuals    maintain    six   feet       of   distance    from   one    another

regardless of whether they are experiencing symptoms. Dkt. No. 41-

1 at 7. Petitioners allege that Respondents “cannot possibly



1 Petitioners concede that Gerardo Arriaga, a Petitioner in the First Injunction
Motion, and Ajit Kumar, a new Petitioner, have been transferred to a different
facility, effectively mooting their claims for injunctive relief. See Dkt. No.
74 at 16. The parties dispute, however, whether the Court retains jurisdiction
over Arriaga and Kumar’s underlying claims. See id. The Court need not reach a
decision on the latter issue at this stage. Instead, it simply finds that
Arriaga and Kumar’s claims for injunctive relief are moot.
2  Available at https://www.cdc.gov/coronavirus/2019-ncov/downloads/guidance-
correctional-detention.pdf.


                                        3
   Case 5:20-cv-00046-LGW-BWC Document 89 Filed 07/08/20 Page 4 of 35



implement” this practice at the Folkston Facility given that

detainees live and eat in close quarters, share showers and

toilets, and line up close to one another to go to the cafeteria

and other places. Id. at 8-9.

     Second,   Petitioners       allege   that    CDC   Guidance    requires

“intensified   cleaning    and     disinfecting    procedures”      such   as

cleaning frequently touched surfaces and lifting restrictions on

undiluted disinfectants. Id. at 9 (quoting CDC Guidance at 9). The

CDC also recommends taking precautions while using these products,

such as wearing gloves and ensuring proper ventilation. Id. at 9-

10. Petitioners contend that detainees at the Folkston Facility

are responsible for cleaning their own living spaces and common

areas but are not offered adequate cleaning supplies, gloves or

facemasks. Id. at 10. Cleaning solutions are also often diluted or

otherwise inadequate. Id.

     Third,    Petitioners     allege     that   CDC    Guidance    requires

detention   facilities    to   stop     transferring    detainees    between

facilities unless “necessary,” in which case specific measures

should be taken to screen, isolate, or quarantine new intakes. Id.

(citing CDC Guidance at 14). Petitioners cite to observations by

detainees that new detainees have been moved in and out of the

Folkston Facility throughout the previous month and that “based on

the limited information available to Petitioners,” Respondents




                                      4
     Case 5:20-cv-00046-LGW-BWC Document 89 Filed 07/08/20 Page 5 of 35



have not complied with CDC Guidance on screening, isolating, and

quarantining new intakes. Id. at 10-11.

         Fourth,    Petitioners      allege      that        CDC   Guidance    requires

Respondents to “post signage throughout Folkston regarding COVID-

19 symptoms, risk mitigation practices, and instructions to report

symptoms to staff.” Id. at 12. The guidance also requires “ongoing

communication with detained people about risk reduction and COVID-

19 transmission in the facilities.” Id. Petitioners allege that

ICE has never informed them about COVID-19 nor recommended hygiene

or social distancing practices. Id. They further allege that when

they ask about COVID-19, Folkston personnel threaten to take away

possessions or place them in solitary confinement. Id. Moreover,

Petitioners contend that, contrary to CDC Guidance, notices about

COVID-19     are    sometimes     offered       only    in     English,     which   some

Petitioners cannot understand. Id.

         Fifth, Petitioners point to CDC Guidance about when symptoms

develop, in which case detainees are to wear a face mask, be placed

in medical isolation, and receive immediate medical evaluation and

treatment. Id. at 13. If facilities cannot quarantine detainees

individually, the CDC has stated that “cohorting,” or quarantining

as   a    group,    is   acceptable    so       long    as    separate    cohorts     are

established        for   confirmed    cases,      suspected        cases,     and   close

contact cases. Id. at 13. Contrary to this guidance, Petitioners

allege that Respondents “routinely ignore reports of COVID-19


                                            5
   Case 5:20-cv-00046-LGW-BWC Document 89 Filed 07/08/20 Page 6 of 35



symptoms”       at     the     Folkston     Facility       and     that    symptomatic

individuals remain in the general population without being seen by

medical staff. Id.

        Finally,      Petitioners       point    to   a   series   of     miscellaneous

deficiencies at the Folkston Facility that they contend violate

CDC guidelines. These include: 1) limited access to soap and hand

sanitizer, 2) limited access to and limited use of personal

protective equipment (“PPE”) by detainees and staff, respectively,

3) inadequate screening measures for people entering the Folkston

Facility, and 4) generally inadequate medical care. Id. at 14-15.

        Petitioners allege that on May 4, 2020, a few weeks after

this    Court     denied     the   First    Injunction       Motion,      ICE    publicly

confirmed       the    first    known    case    of   COVID-19     at     the    Folkston

Facility. Id. at 2. This, according to Petitioners, obligates

Respondents to respond in accordance with CDC guidance, including

quarantines and screening. Id. at 15-16. Petitioners argue that

the best way to mitigate the spread of COVID-19 at the Folkston

Facility     is       to   release      vulnerable        detainees.      Id.     at     17.

Nevertheless, they assert that “[a]t a minimum” the Court should

order    “strict      compliance     with       CDC   Guidance”    while        the    Court

considers the merits of their case. Id.

        Respondents deny that the Folkston Facility is failing to

conform to CDC Guidance and identify several measures being taken

to help reduce the spread of COVID-19. Specifically, Respondents


                                            6
   Case 5:20-cv-00046-LGW-BWC Document 89 Filed 07/08/20 Page 7 of 35



contend   that   detainees   entering   the   facility   undergo   medical

screenings during which they are assessed for certain symptoms of

COVID-19 and questioned about possible exposure. See Dkt. No. 69-

1 ¶ 17; see also 69-2 ¶ 17. Detainees with symptoms are placed in

isolation and tested for the disease; those who test positive are

isolated and treated accordingly. Dkt. No. 69-1 ¶ 18; see also

Dkt. No. 69-2 ¶ 18. All other detainees are placed in cohorts for

a fourteen-day quarantine. Dkt. No. 69-2 ¶ 19; see also Dkt. No.

69-1 ¶ 19. Respondents contend that social visits to the Folkston

Facility have been suspended and that “essential visitors,” such

as attorneys, are required to undergo screening. See Dkt. No.69-2

¶¶ 9-11. Those deemed to pose a risk to staff or detainees are

denied entry, and those who are allowed to enter are required to

wear PPE. Id. ¶¶ 10, 13.

     Respondents contend that protective measures are also being

taken within the Folkston Facility itself. In support, they cite

to declarations submitted by Steven Fontanazza, the Acting Ice

Field Office Director and Ronald Warren, the Interim Facility

Administrator of the Folkston Facility. First, Respondents point

to efforts to keep the facility clean. They allege that dorms and

common areas undergo “sanitization procedures” every two hours

during which various surfaces, including tables, doors, sinks, and

restrooms are cleaned. See Dkt. No. 69-2 ¶¶ 25, 31, 32. Food carts

and food preparation areas are also cleaned regularly. Id. ¶ 26.


                                   7
   Case 5:20-cv-00046-LGW-BWC Document 89 Filed 07/08/20 Page 8 of 35



Detainees and staff assigned to clean certain areas are given

gloves, and all detainees are given 24-hour access to soap,

shampoo, and lotions. See id. ¶¶ 28-29.

     Second, Respondents contend that there are efforts to reduce

the spread of COVID-19 internally. They allege that staff are given

masks that they are directed to wear in the Folkston Facility, and

that detainees are issued new masks three times weekly. Id. ¶¶ 36-

37. Individuals entering the facility are advised to stand six

feet apart, and dormitory populations have been reduced in an

effort to accommodate social distancing. Dkt. No. 69-2 ¶¶ 16, 48-

50. Furthermore, the detainee dining hall has been closed and

detainees now receive meals in their housing units. Id. ¶ 55.

     Finally, Respondents allege that detainees are kept informed

about COVD-19 prevention and given adequate access to medical

treatment   in   the   event   there       is   an   outbreak.   Specifically,

Respondents state that flyers discussing COVID-19 prevention are

distributed throughout the facility. Id. ¶ 56. Administrative

staff also deliver weekly addresses on prevention measures, which

are presented to detainees in-person, over an intercom system, and

through the detainees’ tablets. Id. ¶ 57. Medical staff also offer

guidance and information about COVID-19 during screenings. Id.

¶ 58. In the event medical issues arise, Respondents also allege

that the facility provides twenty-four-hour access to medical




                                       8
   Case 5:20-cv-00046-LGW-BWC Document 89 Filed 07/08/20 Page 9 of 35



care, daily access to sick calls, and medical observation rooms.

Dkt. No. 69-1 ¶ 22; see also Dkt. No. 69-2 ¶ 61.

                                      LEGAL STANDARD

        A preliminary injunction is an “extraordinary and drastic”

remedy. Siegel v. LePore, 234 F.3d 1163, 1176-77 (11th Cir. 2000).

Indeed,    “[w]hen       a    court       employs    the   extraordinary        remedy   of

injunction it directs the conduct of a party, and does so with the

backing of its full coercive powers.” Nken v. Holder, 556 U.S.

418, 428 (2009) (internal quotations and citations omitted). A

court     should    only          exercise    this     power    in     the    rarest     of

circumstances. For the court to grant such extraordinary relief,

a movant must establish four essential elements: (1) a likelihood

of success on the merits of the overall case; (2) irreparable

injury;    (3)     the       threatened       injury       outweighs    the     harm     the

preliminary injunction would cause the other litigants; and (4)

the preliminary injunction would not be averse to the public

interest. See Chavez v. Fla. SP Warden, 742 F.3d 1267, 1271 (11th

Cir. 2014). An injunction is “not to be granted unless the movant

clearly establish[es] the burden of persuasion as to all four

elements.” CBS Broad v. Echostar Commc’ns. Corp., 265 F.3d 1193,

1200 (11th Cir. 2001) (internal quotations omitted). Moreover,

injunctions      that        do    more    than     preserve   the     status    quo     are

particularly disfavored. Powers v. Sec’y, Fla. Dep’t of Corr., 691

F. App’x 581, 583 (11th Cir. 2017).


                                               9
   Case 5:20-cv-00046-LGW-BWC Document 89 Filed 07/08/20 Page 10 of 35



                                DISCUSSION

     Petitioners contend that conditions at the Folkston Facility

infringe on certain of their constitutional rights. Specifically,

they allege that their continued detention during the COVID-19

pandemic    constitutes    impermissible     punishment    and   deliberate

indifference to a substantial risk of harm in violation of the Due

Process Clause of the Fifth Amendment. They further contend that

Respondents’ failure to comply with CDC Guidance violates the

Accardi doctrine—developed in United States ex rel. Accardi v.

Shaughenessy, 347 U.S. 260 (1954) and its progeny—which they also

argue infringes on their Fifth Amendment due process rights.

     As    an   initial   matter,   the   Court   must   determine   whether

Petitioners’ claims are grounded in a cause of action. Violations

of the constitution, without more, do not necessarily form a basis

for relief. Instead, claims must form a recognized cause of action,

whether expressed by statute or implied in the constitution.

     Plaintiffs first argue that they are entitled to relief under

28 U.S.C. § 2241, the federal habeas statute. As this Court held

in the April Order, however, habeas is not an appropriate mechanism

for challenging conditions of confinement in the Eleventh Circuit.

See Dkt. No. 32 at 10-11. Habeas actions function solely as a means

to challenge the “fact or duration” of a sentence so as to secure

release from confinement. See Vaz v. Skinner, 634 Fed. App’x 778,

(11th Cir. 2015); see also Smith v. Southwood, 226 Fed. App’x 882,


                                     10
    Case 5:20-cv-00046-LGW-BWC Document 89 Filed 07/08/20 Page 11 of 35



(11th    Cir.    2007).       Moreover,      allegations     of    “mistreatment     in

prison”—even          if     sufficient      to    establish      a      constitutional

violation—do not entitle a claimant to release. See Gomez v. United

States, 889 F.2d 1124, 1126 (11th Cir. 1990) (“[E]ven if a prisoner

proves an allegation of mistreatment in prison that amounts to

cruel and unusual punishment, he is not entitled to release.”).

        Here, Petitioners’ claims are ultimately a challenge to the

conditions of confinement at the Folkston Facility; that is,

Petitioners      contend          that   Respondents      have    not    offered    them

adequate protection against the spread of COVID-19. However, they

allege that release via habeas is appropriate where “there are no

conditions       of        confinement    that     are    sufficient       to   prevent

irreparable constitutional injury.” Dkt. No. 41-1 at 30 (quoting

Vazquez Barrera v. Wolf, No. 4:20-cv-1241, 2020 WL 1904497, at *4

(S.D. Tex. Apr. 17, 2020).3 Furthermore, even assuming this is an

accurate statement of the law, Petitioners have not shown that

they     are    likely       to    succeed    on    a    claim    that    the   alleged

unconstitutional            conditions       at    the    Folkston       Facility    are



3 The only authority Petitioners cite in support of this specific proposition
is a recent case from the Southern District of Texas. Vazquez, 2020 WL 1904497,
at *4. That decision, however, relies primarily on Preiser v. Rodriguez, a case
in which state prisoners brought an action under 42 U.S.C. § 1983 challenging
the state’s failure to provide them with good time credits. See Preiser v.
Rodriguez, 93 S. Ct. 1827, 1829 (1973). There, the plaintiffs’ claims were far
more suitable for habeas relief than the claims alleged here. Moreover, the
Supreme Court in that case expressly declined to “explore the appropriate limits
of habeas corpus as an alternative remedy to a proper action under § 1983.” Id.
at 1841. Petitioners have not pointed to any authority from the Eleventh Circuit
holding that habeas relief is available under the circumstances alleged.


                                             11
   Case 5:20-cv-00046-LGW-BWC Document 89 Filed 07/08/20 Page 12 of 35



incurable. To the contrary, they point to a series of specific

acts that they believe Respondents could take to help alleviate

problems   at   the   Folkston   Facility.    See     Dkt.   No.    41   at   3-7.

Petitioners suggest that even with these measures in place, they

would still face significant risks of exposure to COVID-19 while

in detention. See Dkt. No. 74 at 15 (“Even with the best-laid plans

to address the spread of COVID-19 in detention facilities, the

release    of   vulnerable   individuals     is   a   key    part   of   a    risk

mitigation strategy.”) (quoting Dkt. No. 4-3 ¶ 17). However, as

this Court held in the April Order, “the Constitution does not

require that detention facilities reduce the risk of harm to zero.”

Dkt. No. 32 at 12-13 (citing Williams v. Scibana, No. 04-C-349-C,

2004 U.S. Dist. LEXIS 15548, at *10 (W.D. Wis. Aug. 3, 2004).

Accordingly, the Court finds that Petitioners have failed to

establish a substantial likelihood of success on a cause of action

under 28 U.S.C. § 2241 and will therefore deny their motion on

that ground.

     Alternatively, Petitioners argue that they are entitled to

relief under an implied cause of action arising out of the Fifth

Amendment. It is clear, however, that a Bivens action, like an

action under § 1983, cannot be used as a mechanism to secure

release from detention. See Abella v. Rubino, 63 F.3d 1063, 1066

(11th Cir. 1995). Petitioners vaguely argue that the implied relief

they seek is not derived from Bivens but rather some other form of


                                    12
      Case 5:20-cv-00046-LGW-BWC Document 89 Filed 07/08/20 Page 13 of 35



implied cause of action arising out of the constitution. See Dkt.

No.     41-1.   As    noted     above,   Petitioners     also    seek,        in     the

alternative,       injunctive     relief   modifying     their   conditions          of

confinement. Assuming, without deciding, that Petitioners have

stated a viable implied cause of action under the constitution,

the Court finds that Petitioners have simply not shown they are

likely to succeed on the merits of their constitutional claims.

The Court now turns to these specific claims.

  A. Impermissible Punishment

        Claims for impermissible or unconstitutional punishment are

derived from the Fifth Amendment right to due process. In contrast

to post-trial prisoners’ right to be free from cruel and unusual

punishment      under     the   Eighth     Amendment,    pre-trial       or        civil

detainees may not be punished at all. Therefore, restrictions or

conditions which are deemed “punishment” violate the Due Process

clause under the Fifth Amendment. See Bell v. Wolfish, 99 S. Ct.

1861, 1872 n.16 (1979); see also Magluta v. Samples, 375 F.3d 1269,

1273 (11th Cir. 2004) (“Due process requires that a pretrial

detainee     not     be   punished   prior    to   a    lawful   conviction.”).

Ultimately, the question of whether restrictions or conditions

constitute punishment turns on whether they are “imposed for the

purpose of punishment or [are] but an incident of some other

legitimate governmental purpose.” Bell, 99 S. Ct. at 1873. Pre-

trial or civil detainees seeking to show that they are being


                                         13
      Case 5:20-cv-00046-LGW-BWC Document 89 Filed 07/08/20 Page 14 of 35



punished in violation of the Due Process Clause must show either

an “intent to punish” or that a condition “is not reasonably

related to a legitimate goal.” Magluta, 375 F.3d at 1273.

        As   an    initial     matter,    the   Court   must   determine      which

“restrictions        or     conditions”     are   alleged      to   violate     the

constitution. Petitioners seem to argue that the mere fact of their

confinement, in light of circumstances at the Folkston Facility,

constitutes punishment in violation of the Fifth Amendment. See

Dkt. No. 41-1 at 20 (arguing that “Petitioners’ continued detention

under     the     current    conditions   at    Folkston   lacks    a   reasonable

relationship to any legitimate governmental purpose”) (emphasis in

original). Specifically, they contend that the threats posed to

them from exposure to COVID-19 “vastly outweigh[] . . . any

purported         governmental       interest      in      Petitioners’       civil

confinement.” Id. However, this argument misapprehends the nature

of unconstitutional punishment jurisprudence. The inquiry into

whether a condition amounts to punishment is not a question of

whether a detainee should be detained, but rather whether there

are     certain      aspects    of   detention     that    infringe     on    their

constitutional rights, i.e. that constitute punishment. See Bell,

99 S. Ct. at 1871 (“We are not concerned with the initial decision

to detain an accuse and the curtailment of liberty that such a

decision necessarily entails.”) (citing Gerstein v. Pugh, 420 U.S.




                                          14
    Case 5:20-cv-00046-LGW-BWC Document 89 Filed 07/08/20 Page 15 of 35



103 (1975)).4 Indeed, it is well-settled that after the government

has exercised its authority to detain a person pending trial, “it

obviously is entitled to employ devices that are calculated to

effectuate this detention.” Id. at 1873.

      Thus, the appropriate question is whether there are certain

conditions of confinement that evince an “intent to punish” or are

“not reasonably related to a legitimate goal.” Magluta, 375 F.3d

at 1273. Petitioners have not offered any evidence—nor do they

argue—that    Respondents        expressly     intended    to     punish   them   by

failing to take adequate measures to protect them from COVID-19.

Instead,   Petitioners       rest   on   the    argument    that    the    Folkston

Facility’s    response      to   COVID-19—or     more     specifically,     a   lack

thereof—lacks a legitimate governmental purpose. In support, they

point to evidence from a range of sources that they contend show

deficiencies     at   the    Folkston     Facility.       While    this    evidence

suggests a possibility of success on the merits, it falls short of

satisfying Petitioners’ burden that they are likely to succeed.

See Nken v. Holder, 556 U.S. 418, 434 (2009) (finding that “[m]ore

than a mere possibility of relief is required” to satisfy the first

element of injunctive relief) (quotations omitted).




4 In reaching this conclusion, the Court does not intend to foreclose the
possibility that under some set of facts the circumstances of civil or pre-
trial detention could be so extreme or irreparable that the fact of confinement
itself is the “condition” that constitutes punishment. However, as discussed
supra, that is not the set of facts before the Court here.


                                         15
      Case 5:20-cv-00046-LGW-BWC Document 89 Filed 07/08/20 Page 16 of 35



Most significantly, Petitioners rely on their own declarations

describing       experiences    in    the     Folkston      Facility.     These

declarations include, inter alia, allegations of limited social

distancing, dkt. no. 37-6 at 4-5, 11; dkt. no. 37-7 at 5; dkt. no.

37-8 at 5; dkt. no. 37-9 at 3-4; dkt. no. 37-10 at 5; dkt. no. 73-

10 at 62, limited access to cleaning supplies, dkt. no. 37-6 at 5;

dkt. no. 37-7 at 4-5; dkt. no. 37-8 at 5; dkt. no. 37-9 at 3; dkt.

no. 37-10 at 6, deficient efforts to keep the facility clean, dkt.

no. 37-6 at 6; dkt. no. 37-7 at 6; dkt. no. 37-8 at 4; dkt. no.

73-10 at 61, and a general failure to take measure to keep

coronavirus from entering and spread through the facility, dkt.

no. 37-6 at 9; dkt. no. 37-7 at 6; dkt. no. 37-8 at 3; dkt. no.

37-10 at 4. Many of these descriptions contrast sharply with

declarations from both the Acting ICE Field Office Director and

the    Interim   Facility    Administrator    for   the    Folkston   Facility

identifying a number of measures taken to protect detainees from

exposure to COVID-19. Dkt. Nos. 69-1, 69-2.          Such measures include

screening     and   intake   procedures,     enhanced     cleaning    regimens,

social distancing policies, and efforts to educate detainees on

COVID-19 prevention. Id. However, the mere fact that Petitioners

have offered a conflicting version of the facts does not entitle

them to preliminary relief. See R. Miller Architecture, Inc. v.

Edgington Enterprises, Inc., No. 6:06-cv-871, at *4 (M.D. Fla.

Aug. 3, 2006) (concluding that disputed facts militated against a


                                      16
    Case 5:20-cv-00046-LGW-BWC Document 89 Filed 07/08/20 Page 17 of 35



finding    of   a   likelihood     of    success);    see    also   Tradebank

International Franchising Corporation v. Florida Barter Exhcnage,

LLC, No. 1:12-cv-2810, 2013 WL 12122427 at *4 (N.D. Ga. Jan 7,

2013) (same). Rather, Petitioners must provide enough evidence to

show that their version of the facts is likely to prevail at trial.5

That they cannot do.

      At this stage, Petitioners’ evidence leaves much room for

doubt. As Respondents point out, some of the detainee declarations

cited in support of Petitioners’ motion concede that, at least to

some degree, the Folkston Facility has incorporated measures to

protect against the spread of COVID-19. See Dkt. No. 69 at 7-9.6

Furthermore, many of the detainee declarations rely on speculation

and hearsay.7 Detainees tend to make assumptions about who has

5  Petitioners point to an inconsistency in the Warren and Fontanazza
declarations, noting that the former claims all incoming detainees are placed
into a fourteen-day cohort while the latter claims that only symptomatic
detainees are placed into such a cohort. In his deposition, Warren discusses
the automatic 14-day cohort in some detail, suggesting that his view more
accurately captures the Folkston Facility’s screening procedure. See Dkt. No.
81-2 at 11. Furthermore, Stephen Davis, the Health Service Administrator,
testified as to his understanding that new arrivals at the facility are
quarantined for fourteen days. Dkt. No. 73-13 at 5. Regardless, the discrepancy
between the Warren and Fontanazza depositions does not necessarily undermine
the credibility of Respondents’ evidence such as to allow the Court to determine
that Petitioners are likely to prevail at trial. This is particularly true
where, as discussed below, there are also holes in Petitioners’ evidence.
6 Petitioners argue that these concessions are cherry-picked from the record

and overlook “vastly more evidence from Petitioners that they have continued to
observe and experience first-hand violations and inconsistencies around CDC-
recommend practices related to social distancing.” Dkt. No. 74 at 4. This may
be true. Indeed, the weight of Petitioners’ evidence is that the Folkston
Facility is deficient in their efforts to prevent the spread of COVID-19.
However, the fact that there is some equivocation in Petitioners’ evidence is
significant in determining whether Petitioners are likely to prevail on their
claims, particularly where declarations from ICE officials categorically insist
that they are taking all recommended measures to protect detainees.
7 Admittedly, courts may rely on hearsay or other inadmissible forms of evidence

at the preliminary injunction stage if it is “appropriate given the character


                                        17
   Case 5:20-cv-00046-LGW-BWC Document 89 Filed 07/08/20 Page 18 of 35



potentially been exposed to COVID-19 and their corresponding risk

of exposure based on conjecture or conversations with unidentified

inmates or staff. See, e.g., Dkt. No. 73-10 at 63 (describing

having learned about people with COVID-19 from a detainee who had

been informed about it from another detainee); Dkt. No. 37-8 at 3-

4 (stating that certain detainees were new “because they had their

bags of belongings with them,” and referring to an “officer” who

indicated “they were not going to stop” bringing in new people);

Dkt. No. 37-9 at 4 (stating that they “heard that kitchen staff

might be infected with COVID-19 or afraid to work because of COVID-

19”); Dkt. No. 37-10 at 5 (stating their “understanding” that

detainees in a certain unit had COVID-19 and that “we learned”

that detainees from that unit had cleaned their new dorm). They

also make generalizations about facility-wide conditions based on

limited or isolated information. See Dkt. No. 73-10 at 70 (“I see

some detained people, guards and staff using face masks, but not

all of them.”); see also Dkt. No. 37-5 at 4 (“To my knowledge, no

detainees have been quarantined and new detainees are bring brought

into Folkston without being quarantined”).8


and objectives of the injunctive proceeding.” Levi Strauss & Co. v. Sunrise
Intern. Trading Inc., 51 F.3d 982, 985 (11th Cir. 1995) (quoting Asseo v. Pan
American Grain Company, 805 F.2d 23, 26 (1st Cir. 1986)). However, this does
not necessarily mean courts must ignore indicia that this evidence is
unreliable.
8 This is not to suggest that Petitioners’ evidence lacks all credibility, nor

does the Court find that a reasonable jury could not disagree with the Court’s
view of the evidence. Instead, the Court merely finds that the evidence
presented at this stage is not sufficient to satisfy the Petitioners’ burden
under the first element of the preliminary injunction standard to establish


                                     18
   Case 5:20-cv-00046-LGW-BWC Document 89 Filed 07/08/20 Page 19 of 35



       Petitioners also append to their motion declarations from

Homer Venters, M.D., a physician and epidemiologist, who opines

that the Folkston Facility is not adequately protecting detainees

from COVID-19. See Dkt. Nos. 41-3, 73-10. However, Dr. Venters’

first   declaration       is   of   limited    value      to   Petitioners     as    it

primarily addresses ICE’s nationwide response to COVID-19 rather

than    offering    any    particularized       assessment      of    the    Folkston

Facility. See, e.g., Dkt. No. 41-3 at 5 (identifying materials

that    contributed       to   Dr.    Venters’       opinion,        including      ICE

memorandums, guidance, and response requirements). To be sure,

Respondents’       evidence    suggests       that   at    least      some   of     the

deficiencies that Dr. Venters attributes broadly to ICE facilities

nationwide are not necessarily problems at the Folkston Facility.

Compare id. at 6-7 (identifying the importance of screening “for

active symptoms including fever and known sick contacts of any

type every time a person, whether a staff member or detained

person, enters an ICE facility.”), with Dkt. No. 69-2 at 4-5

(stating that essential visitors and detainees being processed

must complete a temperature check and screening questionnaire and

that anyone who poses a risk is not permitted into the facility’s

general population).




that measures to protect detainees against COVID-19 are so deficient as to
constitute punishment.


                                        19
     Case 5:20-cv-00046-LGW-BWC Document 89 Filed 07/08/20 Page 20 of 35



       Dr. Venters’ second declaration, though more specific to the

Folkston Facility, relies heavily on detainee declarations as the

factual basis for his opinions. See Dkt. No. 73-10 at 21 (“In order

to assess the adequacy of the COVID-19 response inside the Folkston

Detention Center, I relied on the affidavits of people currently

detained at the detention center.”). As mentioned above, however,

there are several aspects of the detainees’ declarations that call

into question whether they accurately characterize conditions at

the Folkston Facility.

       Furthermore, even to the extent that Dr. Venters’ is working

with accurate facts, his declarations opine on an ideal response

to   Coronavirus,     rather    than   a    constitutionally    adequate    one.

Indeed, much of his focus is on whether ICE and the Folkston

Facility are complying with CDC Guidance. See e.g., Dkt. No. 41-3

at 7 (critiquing ICE for mandating only one daily check for

symptomatic or quarantined individuals as opposed to the two checks

recommended by the CDC); see also Dkt. No. 73-10 (identifying

questions assessed as part of the opinion analysis, two of which

center    on   whether   practices     conform    to   CDC   guidelines).    CDC

Guidance, however, does not define the standard for constitutional

adequacy. See Swain v. Junior, No. 20-cv-11622, 2020 WL 3167628,

at *8 (11th Cir. June 15, 2020) (finding that CDC Guidance was

“not determinative” in addressing the question of whether civil

detainees      were   offered   constitutionally       sufficient   protection


                                       20
   Case 5:20-cv-00046-LGW-BWC Document 89 Filed 07/08/20 Page 21 of 35



against COVDID-19). Nor is the standard perfection. See Matos v.

Vega, No. 20-CIV-60784, 2020 WL 2298775, at *10 (S.D. Fla. May 6,

2020)   (finding     that   inherent        shortcomings        in      a    detention

facility’s ability to contain a communicable disease “do not

automatically translate into a constitutional violation.”)

     Ultimately,     decisions      about     whether       a     restriction         or

condition is merited are “peculiarly within the province and

professional expertise of corrections officials.” Bell, 99 S. Ct.

at 1875 n. 23. “In the absence of substantial evidence in the

record to indicate that the officials have exaggerated their

response to these considerations, courts should ordinarily defer

to their expert judgment in such matters.” Id. Therefore, the Court

finds that neither the detainees’ declarations nor Dr. Venters’

declarations   are     sufficient      to     merit   the        conclusion         that

Petitioners’   are   likely   to    prevail     on    the       claim       that   their

conditions of confinement constitute punishment.

     Petitioners point to other miscellaneous pieces of evidence

to suggest that conditions at the Folkston Facility are not

adequate to protect them from COVID-19. However, much—if not all—

of this evidence is again speculative or extrapolates facility-

wide deficiencies from limited data. For example, Petitioners

contend that out of 330 screening forms for new detainees arriving

at the facility, only two were flagged as COVID-19 risks. See Dkt.

No. 81 at 2. They argue that this “calls into question the


                                     21
    Case 5:20-cv-00046-LGW-BWC Document 89 Filed 07/08/20 Page 22 of 35



reliability     and   effectiveness     of   the    screening    forms.”      Id.

Petitioners do not offer any statistics or data to suggest that

this   number   is    an   error,   much   less    that   the   number   is    so

inconsistent with existing data as to call for preliminary relief.9

       Petitioners also piece together data on detainee intakes and

facility cohorts from May 20 to June 1 to conclude that there were

twenty-eight intakes who were not placed in cohorts for fourteen

days in accordance with CDC Guidance. See Dkt. No. 81 at 4-5

(citing Dkt. No. 73-2 at 66-70, 89). As Respondents point out,

however, the cohort data on which Petitioners rely is from June 3,

which is 14 days beyond the intake date of the six detainees

entering the facility on May 20.10 Therefore, while there is some



9 Petitioners also seem to have combed through hundreds of pages of screening
forms in search of any aberrations that would suggest problems with the Folkston
Facility’s intake process. They then deduce from any errors they find that there
are gross deficiencies in Folkston’s screening measures. See, e.g., Dkt. No. 81
at 3 (identifying isolated documentation defects as an indication that the
Folkston Facility “fails to implement infection containment measures for new
intakes who are documented as presenting risk factors for COVID infection”);
see id. at 2 (indicating that a discrepancy in the number of screening forms
versus the number of intakes “calls into question the reliability and
effectiveness of the screening forms”). Even assuming Petitioners are painting
an accurate picture of the facts—which Respondents call into doubt in their
supplemental briefing—errors or oversights in the screening process are not
dispositive in resolving the question of whether Petitioners have been deprived
of constitutionally adequate protection. Nor is it surprising that there may be
some hiccups in the screening process as facility personnel respond to new and
evolving circumstances. Ultimately, Petitioners may be able to convince a jury
that these problems amount to more than inadvertent oversights. However, in
light of the evidence before the Court at this stage, the Court cannot find
that Petitioners are entitled to preliminary relief.
10 Respondents also conclude that by June 3 the mandatory cohort period would

have also expired for the fifteen detainees who entered the Folkston Facility
on May 21. Dkt. No. 86 at 10. Whether this is true depends partly on when
Respondents begin to run the fourteen-day clock on detainees entering the
facility. Nevertheless, it is sufficient to state here that the discrepancy
between detainee intakes and detainees in cohort is less significant than what
was cited by Petitioners.


                                      22
     Case 5:20-cv-00046-LGW-BWC Document 89 Filed 07/08/20 Page 23 of 35



discrepancy between intakes and cohorts, it is not as large as

Petitioners allege. Furthermore, the remaining discrepancy could

be explained by the large number of outgoing transfers between May

20 and June 1. See Dkt. No. 73-2 at 80-88. Indeed, many—if not

all—of the detainees brought into the facility between those dates

could have also gone out between those dates as well.11

       Petitioners also invest much ink protesting the number of

transfers     into    the    Folkston       Facility    despite    what    they

characterize     as   CDC   Guidance        advising   against    transferring

detainees unnecessarily. Petitioners argue that Respondents have

“not presented evidence that they have made any attempts to limit

or restrict transfers in a meaningful way.” Dkt. No. 81 at 6

(emphasis in original). However, it is not Respondents’ burden—at

least at this stage—to do so. Furthermore, as Respondents point

out, Petitioners offer no point of reference for determining

whether total transfers are lower than their pre-pandemic numbers.

To the contrary, Petitioners’ analysis of the Folkston Facility’s

population and transfer data appears to show that from late April

2020 to early June 2020, outgoing detainees from the Folkston

Facility exceed incoming detainees and the overall population of


11Petitioners also complain that the Folkston Facility allows new intakes to
join ongoing cohorts, which they contend infringes on CDC Guidance. Dkt. No. 81
at 5. In support, they rely on deposition testimony from Ronald Warren, the
Folkston Facility Administrator. Id. (citing Dkt. No. 81-2 at 12). However,
Warren testified only that this practice was “a possibility” and suggested that
the number of pods available for cohorts was sufficient so as not to necessitate
the practice at that time. See Dkt. No. 81-2 at 12.


                                       23
      Case 5:20-cv-00046-LGW-BWC Document 89 Filed 07/08/20 Page 24 of 35



the     facility    decreased.    Dkt.     Nos.   87-7,    87-8.12    Further,

Petitioners fail to show, even if Respondents did not reduce

incoming transfers, that those transfers were not “necessary”

under     CDC   Guidance.   In   fact,     Petitioners    seemingly   concede

Respondents’ position that about half of incoming transfers from

late April to early June were “new arrests” that Respondents lacked

discretion to decline. See DKt. No. 81 at 6. Petitioners do not

offer any evidence concerning whether the remaining transfers were

necessary. Instead, they rely on detainee declarations for the

proposition that new people were being brought into the facility.

See Dkt. No. 81 at 5. This is not sufficient to show that incoming

transfers violated CDC Guidance, much less that they lacked a

legitimate governmental purpose.

        Petitioners argue that Respondents have failed to conform to

CDC Guidance concerning social distancing because of the high

population densities in the Folkston Facility generally and in the

housing units specifically. Much of the parties’ debate on this

topic concerns the accuracy of representations made by Respondents

concerning the percentage of the facility’s capacity that has been

filled. Regardless of this dispute, Petitioners concede that no

individual unit is actually filled to capacity and that nearly

half of them are at less than fifty percent full. See Dkt. No. 81-



12Though CDC Guidance advises against unnecessary transfers generally, incoming
transfers are the only ones that are alleged to pose a risk to Petitioners.


                                      24
     Case 5:20-cv-00046-LGW-BWC Document 89 Filed 07/08/20 Page 25 of 35



5 at 2. Petitioners, however, point to a particular unit that is

at almost eighty-five percent capacity and allege that to maintain

the recommended six feet of separation, detainees in that unit

would “have to stand practically perfectly still.” Dkt. No. 81 at

8.   Respondents    counter   that   space    in   the   facility    has    been

allocated to prioritize the availability of intake cohort units.

Dkt. No. 86 at 11. Petitioners’ chart depicting the percentage

capacity of units substantiates this contention, showing that no

intake cohort or quarantine unit is more than thirty-four percent

full. See Dkt. No. 81-5 at 2.13 Accordingly, the Court finds that

the evidence as it stands now fails to show that the Respondents’

allocation of space lacks a legitimate purpose or was otherwise

constitutionally inadequate.

       Finally,    Petitioners    argue    that    Respondents       have    not

adequately     tested   the   detained     population     at   the    Folkston

Facility. Dkt. No. 81 at 10. Specifically, they complain that from

April 20 to June 2, only six individuals at the facility have been

tested. See Dkt. No. 81 (citing Dkt. No. 73 at 53-54). However,



13 Petitioners contend that regardless of the capacity of the individual
quarters, “detainees must still share common areas such as showers and tables
and communication devices . . . thereby preventing detainees from socially
distancing.” Dkt. No. 86 at 9. However, Petitioners are merely describing
conditions intrinsic to a detention facility generally, rather than some
punitive measure imposed by the Folkston Facility. As explained above, the
question before the Court is not whether Respondents may detain Petitioners but
whether the conditions of their detention amount to punishment. See Bell, 441
U.S. at 533. Respondents cannot infringe on a detainee’s constitutional rights
by failing to do the impossible. See Swain, 2020 WL 3167628, at *7.



                                      25
   Case 5:20-cv-00046-LGW-BWC Document 89 Filed 07/08/20 Page 26 of 35



Petitioners offer little explanation as to why six tests performed

over roughly one and one-half months is so grossly inadequate as

to amount to unconstitutional punishment. As Respondents point

out, these six tests do not necessarily represent the universe of

testing completed by the Folkston Facility during the coronavirus

pandemic, but rather the number of tests performed during that

relatively narrow window of time.

     Petitioners also offer little evidence about specific testing

that the Folkston Facility failed to perform. Petitioners rely

primarily on statements by detainees who allegedly observed people

with “symptoms” that are not being tested. For example, one

detainee said that he “observed detainees coughing” and that they

were not quarantined or tested. Dkt. No. 37-5 at 4-5. Another

stated that they “cough and [their] bones ache” but are not given

medical attention. DKt. No. 71-3 at 3. Admittedly, some of the

symptoms   described   by   detainees     are   less   innocuous,    such   as

breathing issues. See, e.g. Dkt. No. 71-2 at 3. However, even in

these cases, descriptions tend to be exceedingly vague and do not

necessarily   substantiate    that    testing    was   merited,     at   least

without more context. See, e.g., Dkt. No. 71-3 at 3 (“I think I

have the covid-19 virus because I am struggling to breathe.”). The

Court simply cannot find that Respondents are undertesting at the

Folkston Facility because they do not perform a test on every

detainee who coughs. Nor can the Court find that the constitution


                                     26
   Case 5:20-cv-00046-LGW-BWC Document 89 Filed 07/08/20 Page 27 of 35



compels   Respondents     to   test   every   detainee     who   subjectively

perceives themselves to have symptoms. See Bell, 99 S. Ct. at 1875

n.23   (finding    that   courts   should     defer   to   the   judgment    of

corrections officials absent “substantial evidence” that those

officials are misrepresenting the need to respond in the way that

they do). Rather, facility officials must exercise reasonable

discretion in implementing testing procedures such that those

procedures do not lack a legitimate purpose.

  B. Deliberate Indifference

       Next, Petitioners contend that Respondents have infringed on

their due process rights by acting with deliberate indifference to

a serious medical need. As a threshold matter, the Court must

determine the appropriate standard for assessing a deliberate

indifference claim under the Fifth Amendment. Under the Eighth

Amendment,   a    deliberate   indifference     claim      includes   both   an

objective and subjective component:

       First, the inmate must establish ‘an objectively serious
       medical need’—that is, ‘one that has been diagnosed by
       a physician as mandating treatment or one that is so
       obvious that even a lay person would easily recognize
       the necessity for a doctor’s attention’—that, ‘if left
       unattended, poses a substantial risk of serious harm’.
       . . Second, the inmate must prove that prison officials
       acted with deliberate indifference to that need by
       showing (1) that they had ‘subjective knowledge of a
       risk of serious harm’ and (2) that the ‘disregard[ed]’
       that risk (3) by conduct that was ‘more than mere
       negligence.’




                                      27
   Case 5:20-cv-00046-LGW-BWC Document 89 Filed 07/08/20 Page 28 of 35



Keyohane v. Florida Department of Corrections Secretary, 952 F.3d

1257, 1266 (11th Cir .2020) (quoting Brown v. Johnson, 387 F.3d

1344, 1351 (11th Cir. 2004).

     Petitioners argue that civil detainees “should not have to

satisfy the Eighth Amendment’s requirement that a prison official

have subjective knowledge of a substantial risk in order to

establish a Fifth Amendment violation.” Dkt. No. 41-1 at 22 n.34.

They allege that while the “Eleventh Circuit has not squarely

addressed   this   issue,”   two   other   circuits   have   reached   this

finding. Id. (citing Gordon v. County of Orange, 888 F.3d 1118,

1124-25 (9th Cir. 2018) and Darnell v. Pineiro, 849 F.3d 17, 32-

36 (2d Cir. 2017)). Petitioners’ characterization is not entirely

accurate. In at least one unpublished opinion, the Eleventh Circuit

has expressly held that “[t]he standard for providing basic human

needs to those incarcerated or in detention is the same under both

the Eighth Amendment and the Fifth Amendment’s Due Process Clause.”

Daniel v. U.S. Marshall Service, 188 Fed. App’x 954, (11th Cir.

2006) (961-62) (citing Cuoco v. Moritsugu, 222 F.3d 99, 106 (2d

Cir. 2000). Moreover, the Eleventh Circuit has also held in

multiple published opinions that deliberate indifference claims

under the Fourteenth and Eighth Amendments are analyzed under the

same standard. See Taylor v. Adams, 221 F.3d 1254, 1257 n.3 (11th

Cir. 2000); see also Marsh v. Butler County, Ala., 268 F.3d 1014,

1024 n.5 (11th Cir. 2001) (“We accept our precedents treating the


                                    28
     Case 5:20-cv-00046-LGW-BWC Document 89 Filed 07/08/20 Page 29 of 35



[Eighth and Fourteenth] Amendments as the same in the context of

incarceration.”) (abrogated on other grounds in Bell Atlantic

Corporation v. Twombly, 127 S. Ct. 1995 (2007)). The Court sees no

reason to depart from the clear trend in this circuit to analyze

deliberate indifference claims the same regardless of whether the

claim is raised by pre or post-trial detainees.14

       Therefore, having determined that Fifth Amendment deliberate

indifference claims are assessed under the same standard as their

Eighth    Amendment   counterparts,     the    Court   must   assess   whether

Petitioners have demonstrated a substantial likelihood of success

in satisfying that standard. The Court finds that they have not.

First, the Court finds that Respondents have not disregarded a

risk of harm to Petitioners because, for the reasons discussed

above,    the   evidence   at   this   stage    does   not    establish   that

conditions at the Folkston Facility are deficient in the manner

described by Petitioners. Respondents’ evidence suggests that they

are taking ample measures to protect detainees from the spread of

COVID-19, including screening and intake procedures, enhanced



14The only circuit court cases that Petitioners cite on this topic both stand
for the proposition that the Eighth and Fourteenth Amendments rely on different
standards for assessing deliberate indifference claims, see Gordon, 888 F.3d
1118 at 1124 (“[W]e hold that claims for violations of the right to adequate
medical care brought by pretrial detainees against individual defendants under
the Fourteenth Amendment must be evaluated under an objective deliberate
indifference standard.”) (quotation and citation omitted); see also Darnell v.
Pineiro, 849 F.3d 17, 35 (finding that the subjective prong of a deliberate
indifference claim is “defined objectively” under the Fourteenth Amendment), a
proposition that—as discussed above—has been rejected by binding precedent in
this circuit.


                                       29
   Case 5:20-cv-00046-LGW-BWC Document 89 Filed 07/08/20 Page 30 of 35



cleaning regimens, social distancing policies, and efforts to

educate detainees on COVID-19 prevention. As explained, the mere

fact that Petitioners have offered a conflicting version of facts

does not necessarily entitle them to relief.

       Moreover, even to the extent Petitioners have identified more

protective      measures   that    the   Folkston     Facility   could   adopt,

Respondents’ decision not to implement those measures does not

necessarily render them indifferent to Petitioners’ medical needs.

Indeed, the Fifth Amendment “doesn’t require that the medical care

provided . . . be ‘perfect, the best obtainable, or even very

good.’” Keohane v. Florida Dep’t of Corr. Secretary, 952 F.3d 1257,

1266 (11th Cir. 2020) (quoting Harris v. Thigpen, 941 F.2d 1495,

1505    (11th    Cir.   1991)).    Instead,     medical   treatment—or    lack

thereof—constitutes deliberate indifference “only when it is so

grossly incompetent, inadequate, or excessive as to shock the

conscience or to be intolerable to fundamental fairness.” Id.

Though Petitioners assert that more should be done, “a simple

difference in medical opinion between the prison’s medical staff

and the inmate as to the . . . course of treatment” is not

sufficient      to   support   a   claim      for   deliberate   indifference.

Keohane, 952 F.3d at 1266. Here, Respondents’ medical decisions

and general treatment of Petitioners with respect to COVID-19 does

not rise to the high threshold necessary to show deliberate




                                         30
      Case 5:20-cv-00046-LGW-BWC Document 89 Filed 07/08/20 Page 31 of 35



indifference, at least not as it concerns the standard necessary

on a motion for a preliminary injunction.

  C. Accardi Doctrine

        Finally, Petitioners contend that Respondents violated their

constitutional rights under the Accardi doctrine because despite

the PBNDS requiring ICE to conform to directives from the CDC,

Respondents      have    failed    to   bring       the    Folkston     Facility    in

compliance      with     CDC      Guidance.     It        is   well-settled        that

administrative        agencies     must    “comply         with   the     procedural

requirements imposed by statute.” Romano-Murphy v. C.I.R., 816

F.3d 707, 720 (11th Cir. 2016) (quoting Gonzalez v. Reno, 212 F.3d

1338, 1349 (11th Cir. 2000)). However, in Accardi, the Supreme

Court extended this principal, finding that agencies must also

comply with their own internal regulations. See 347 U.S. 260, 266-

67.

        In Accardi, the petitioner, a deportable immigrant, filed a

habeas     petition     after   the   Board    of    Immigration      Appeals   (the

“Board”) declined to suspend his deportation. See id. at 262-64.

The petitioner argued that prior to the Board’s decision, the

Attorney General circulated a list of “unsavory characters” that

included the petitioner’s name. Id. at 262. This, according to the

Petitioner, had prejudiced the Board, which pursuant to agency

regulations, was supposed to rely on its independent judgment in

making its determination. Id. at 262, 266. The Supreme Court


                                          31
     Case 5:20-cv-00046-LGW-BWC Document 89 Filed 07/08/20 Page 32 of 35



agreed, finding that so long as such regulations were in place,

“the Attorney General denies himself the right to sidestep the

Board or dictate its decision in any manner.” Id. at 267.

        Since its inception, the scope of Accardi has proven to be

elusive. Early cases suggested that the doctrine was derived from

the due process clause and implicated only where an agency deprived

someone of a procedural right. See Bridges v. Wixon, 326 U.S. 135,

153 (1945) (finding that an agency’s obligation to follow its own

rules    is   designed   to   safeguard     against    “essentially     unfair

procedures.”)15; see also Accardi,347 U.S. at 265-66 (finding that

an agency may not deny someone of a procedural right guaranteed to

them by its own regulations). However, later decisions suggested

that Accardi claims might emanate from somewhere else, such as the

Administrative Procedure Act (the “APA”). See United States v.

Caceres, 440 U.S. 741, 752 (rejecting an Accardi-like claim, in

part, because it was not a case “in which the Due Process Clause

is implicated because an individual has reasonably relied on agency

regulations promulgated for his guidance or benefit.”); see also

Vitarelli v. Seaton, 359 U.S. 535, 547 (1959) (describing the

Accardi doctrine as a “judicially evolved rule of administrative

law.”) (Frankfurter, J. concurring); see also Aerial Banners, Inc.



15 Though Bridges predates Accardi, it articulates a similar principal and can
be seen as a precursor to the doctrine itself. See Thomas W. Merrill, The
Accardi Principle, 74 Geo. Wash. L. Rev. 569, 574 (2006) (describing Bridges as
a pre-Accardi case that contributed to the development of the Accardi doctrine).


                                      32
      Case 5:20-cv-00046-LGW-BWC Document 89 Filed 07/08/20 Page 33 of 35



v. F.A.A., 547 F.3d 1257, 1260 (11th Cir. 2008) (“An agency may

also act arbitrarily and capriciously by failing to follow its own

regulations and procedures.”). At least one scholar postulates

that Accardi may have dual purposes, “one grounded in due process,

the    other    in   the   APA.”     See    Thomas     W.    Merrill,      The   Accardi

Principle, 74 Geo. Wash. L. Rev. 569, 581 (2006) (citing United

States v. Caceres, 440 U.S. 741 (1979)).

        Fortunately, the Court need not wade into this murky debate.

As explained above, the evidence presented by both parties shows

that there are factual disputes concerning whether Respondents

violated CDC Guidance, but it does not resolve the issue clearly

in favor of Petitioners. The evidence arguably suggests technical,

inadvertent      violations     of    CDC    Guidance,       such    as    mistakes    on

screening       forms.     However,    even      to    the    extent       Accardi     has

constitutional implications—on which Petitioners rely here—they

are not implicated where agency violations are, at worst, technical

or de minimis. See First Alabama Bank, N.A. v. U.S., 981 F.2d 1226,

1230 n.5 (11th Cir. 1993) (finding that courts may force agencies

to     follow     internal     regulations          where     they      would     affect

“substantive” individual rights). Indeed, this Court simply cannot

find that every administrative oversight by an administrative

agency gives rise to a constitutional claim under Accardi.

        Moreover,    CDC    Guidance       itself     suggests      that   it    was   not

intended to be followed with rigid precision. In bold letters on


                                            33
   Case 5:20-cv-00046-LGW-BWC Document 89 Filed 07/08/20 Page 34 of 35



the first page, it states, “The Guidance may need to be adapted

based     on   individual       facilities’       physical    space,      staffing,

population, operations, and other resources and conditions.” See

CDC Guidance at 1. This principal is reiterated throughout the

document.      See   id.   at   2   (“Where       relevant,      community-focused

guidance documents are referenced in this document and should be

monitored regularly for updates, but they may require adaptation

for correctional and detention settings.”); see id. at 3 (“At this

time,     different    facility     types     .    .   .   and    sizes   are   not

differentiated. Administrators and agencies should adapt these

guiding principles to the specific needs of their facility.”); id.

at 23 (“Some of the specific language may not apply directly to

healthcare settings within correctional facilities and detention

centers, or to facilities without onsite healthcare capacity, and

may need to be adapted to reflect operations and custody needs.”).

That Respondents’ transfer policies, quarantine procedures, or

other protective measures might not conform absolutely with CDC

Guidance is not a basis to conclude that it violates that guidance.

Ultimately, the evidence at this stage suggests that Respondents

are making reasonable efforts to comply with CDC Guidance and

reduce risks that detainees are exposed to COVID-19.

        For these reasons, the Court cannot find that Petitioners are

likely to succeed on a constitutional claim, whether under Accardi

or otherwise. This decision is not meant to suggest that the


                                       34
   Case 5:20-cv-00046-LGW-BWC Document 89 Filed 07/08/20 Page 35 of 35



evidence, especially after it is more fully developed, could be

found by a jury to be sufficient to establish a constitutional

violation. Nor is the Court’s decision here meant to be a finding

on any of Respondents’ arguments in its pending Motion to Dismiss.

Rather,    the    Court   finds   only    that   at   this   stage,   and   under

Petitioners’ burden, the evidence before the Court is not adequate

to merit injunctive relief.

                                  CONCLUSION

     For    the    reasons   above,      Petitioners   second   Motion      for   a

Preliminary Injunction and Emergency Writ of Habeas Corpus is

DENIED. Respondents’ evidentiary objections raised at the hearing

are OVERRULED as moot insofar as they concern the Petitioners’

motion for preliminary relief. Such objections may be re-urged, if

relevant, in a subsequent motion in limine.



     SO ORDERED, this 8th day of July, 2020.




                                                                       _
                                              HON. LISA GODBEY WOOD, JUDGE
                                              UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF GEORGIA




                                         35
